      Case 4:19-cv-00097-CDL-MSH Document 79 Filed 09/08/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

TIMOTHY LABRON WOODARD,                 *

      Plaintiff,                        *

vs.                                     *
                                                  CASE NO. 4:19-CV-97 (CDL)
DAVID SAULS,                            *

      Defendant.                        *


                                  O R D E R

      After a de novo review of the record in this case, the Report

and Recommendation filed by the United States Magistrate Judge on

May 4, 2020 is hereby approved, adopted, and made the Order of the

Court.   The Court considered Plaintiff’s objections and finds that

they lack merit.

      The Court makes the following additional findings regarding

Plaintiff’s    objections    to   the       Magistrate   determination    that

Plaintiff     failed   to   exhaust         his   administrative   remedies.1

Plaintiff asserts that he did not receive any document explaining

the West Central Georgia Regional Hospital (“WCGRH”) grievance

process,    and   accordingly     the   administrative      procedures    were

unavailable.      Pl.’s Reply Mem. 1-2, ECF No. 74.          He argues that,



1 Plaintiff was in state custody as a pretrial detainee obtaining a
mental competency examination at West Central Georgia Regional Hospital
(“WCGRH”) at the time of his grievances that form the basis of his
complaint.    Accordingly, the Court finds that the exhaustion of
administrative remedies requirement of 42 U.S.C. § 1997e(a) applies here.
    Case 4:19-cv-00097-CDL-MSH Document 79 Filed 09/08/20 Page 2 of 4



although he signed acknowledgements saying he received a “Client

Rights    and   Responsibilities”    brochure     and   a   “West   Central

Information Guide,” see Def.’s Supp. Reply Br. and Obj. to Order

and Recommendation Attach. 1, WCGRH Client Rights, ECF No. 56-1,

these    documents   did   not   contain    information     explaining   the

hospital’s grievance procedures.         Defendant responded by attaching

the “West Central Information Guide,” which explains the grievance

and appeals process.       Supp. Huddleston Decl. Attach. 2, WCGRH

Information Guide 14-15, ECF No. 77-2.          The Program Associate in

the WCGRH Admission Department also filed a declaration stating

that the West Central Information Guide is “provided to all new

clients, including [Plaintiff], upon admission” and “given in the

routine practice of WCGRH and [is] maintained in the ordinary

course of business with WCGRH.”       Huddleston Decl. ¶¶ 4-6, ECF No.

73-1.    The Court finds that, based on this evidence that Plaintiff

acknowledged in writing that he received the Information Guide and

that the Information Guide explains the WCGRH grievance process,

Defendant met his burden of establishing that Plaintiff received

information regarding the WCGRH grievance and appeals process.

See Turner v. Burnside, 541 F.3d 1077, 1082 (11th Cir. 2008)

(noting that courts deciding motions to dismiss for failure to

exhaust administrative remedies must “make specific findings in

order to resolve the disputed factual issues related to exhaustion”

and the Defendant bears the burden of proof).                This evidence


                                     2
    Case 4:19-cv-00097-CDL-MSH Document 79 Filed 09/08/20 Page 3 of 4



outweighs    Plaintiff’s   conclusory    allegation    that   he   did    not

receive information regarding the grievance process.           Given this

finding, the Court concludes that WCGRH’s grievance and appeals

procedure was not unavailable to Plaintiff.           Cf. Goebert v. Lee

County, 510 F.3d 1312 (11th Cir. 2007) (finding administrative

procedures were unavailable where they were laid out in the jail’s

General Operating Procedures, which no inmate was ever permitted

to see).

     Plaintiff next argues that the grievance appeal procedures

were unavailable because the WCGRH Service Director failed to

explain the appeals process to him in response to Plaintiff’s

grievance, as required by the WCGRH grievance procedures.           But, as

the Court previously concluded, Plaintiff had already received

WCGRH’s grievance appeals procedures in the Information Guide.

Therefore,    the   procedures    were    not   unavailable        to    him,

notwithstanding the Service Director’s failure to remind him of

those procedures.

     Plaintiff argues that WCGRH staff refused to provide him the

grievance policies after he requested them.           Plaintiff points to

a letter he sent to the WCGRH Director of Quality Management, in

which he complained that WCGRH staff refused to allow him access

to legal materials and refused to complete Plaintiff’s legal forms

for him because they said it was contrary to hospital policy.

WCGRH Client Complaint Form (Feb. 20, 2019), ECF No. 67-1 at 7-9.


                                   3
      Case 4:19-cv-00097-CDL-MSH Document 79 Filed 09/08/20 Page 4 of 4



In relevant part, Plaintiff complained that he had requested “help

filling out legal documents.        When refused, [he] asked for a copy

of policy [sic].”      Id. at 3, ECF No. 67-1 at 9.       The Court finds

that this evidence does not support Plaintiff’s contention that he

requested and was denied WCGRH’s policy regarding its grievance

procedures; it only shows that he requested and was denied the

hospital’s policy regarding patients’ access to legal materials

and   patients’    requests   for   help    completing   legal   documents.

Therefore, Plaintiff’s letter does not support his argument that

the WCGRH grievance procedures were unavailable.

      For these reasons, the Court overrules Plaintiff’s objections

to the Report and Recommendation, makes the findings set forth

above, and adopts the Report and Recommendation to the extent not

inconsistent with this order.

      IT IS SO ORDERED, this 8th day of September, 2020.

                                          S/Clay D. Land
                                          CLAY D. LAND
                                          U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA




                                      4
